FILED
                               FOR PUBLICATION
                                                                           NOV 12 2015
                   UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                          FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                       No. 14-50342

             Plaintiff - Appellee,              D.C. No. 3:14-cr-00958-GPC-1

 v.

FRANCISCO JAVIER GASCA-RUIZ,                    ORDER

             Defendant - Appellant.

UNITED STATES OF AMERICA,                       No. 14-50343

             Plaintiff - Appellee,              D.C. No. 3:12-cr-01124-GPC-1

 v.

FRANCISCO JAVIER GASCA-RUIZ,

             Defendant - Appellant.


THOMAS, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

these cases be reheard en banc pursuant to Federal Rule of Appellate Procedure

35(a) and Circuit Rule 35-3.

      Judge Owens did not participate in the deliberations or vote in these cases.